Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2021                                                                                   Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161454(59)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  LESLIE J. MURPHY,                                                                                                   Justices
             Plaintiff-Appellant,
                                                                    SC: 161454
  v                                                                 COA: 345758
                                                                    Oakland CC: 2017-159571-CB
  SAMUEL M. INMAN, III, JOHN F. SMITH,
  BERNARD M. GOLDSMITH, WILLIAM O.
  GRABE, LAWRENCE DAVID HANSEN,
  ANDREAS MAI, JONATHAN YARON,
  and ENRICO DIGIROLAMO,
             Defendants-Appellees.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted within 42 days of being served the plaintiff-appellant’s
  supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 23, 2021

                                                                               Clerk